Citation Nr: 1448829	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, classified as herniated lumbar spine with strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1988 and from January 17, 1991, to April 3, 1991.  He had additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Naval Reserves in the years from 1986 through 2006 that have not been verified (other than as noted above) as indicated in service personnel duty assignment records.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required concerning the claim of entitlement to service connection for a low back disorder to fully develop the evidentiary record in accordance with VA's duty to assist the Veteran in developing his claim.  

It is the Veteran's contention that he has a low back disorder that was incurred during a period of service.  

Under the applicable law and regulations, only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2013).  A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2013); 38C.F.R. §3.1(d) (2013).  

Service connection may be granted when the appellant has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (2013).  The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002 & Supp. 2013); 38 C.F.R. §3.6(a),(d) (2013).  

A claim for service connection based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (2013).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  

It is possible for an individual who serves on ACDUTRA and INACDUTRA to establish service connection for a disability and to receive VA compensation benefits for a disability.  However, some of the legal requirements for establishing entitlement to those benefits are different from those for veterans who served on active duty.  Although the Veteran in this case is a "veteran", as that term is defined under the law, for the purposes of the period of active duty at question, he has not yet established that he is a "veteran" for purposes of his Reserve service because he has not shown that he "was disabled . . . from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA, or that he "was disabled . . . from an injury incurred or aggravated in line of duty" during INACDUTRA.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2013); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.").  

Review of the personnel records in the Veteran's claims folder indicates that the Veteran has additional unverified periods of active service, to include ACDUTRA and/or INACDUTRA.  Specifically, it is noted that the service personnel records include a document reflecting his duty assignments for the years from 1986 through 2003 and that periods of active duty are indicated which have not been verified.  The fact that the Veteran had active service dates in the years from 1986 through 2003 is corroborated on a Naval Reserved Personnel Center document labeled as "Statement of Service for Naval Reserve Retirement."  This document includes a list of the number of days for each year that the Veteran was on active duty.  There are active duty dates for each of the years from 1986 through 2003.  At the recent VA examination in December 2009, the Veteran reported that he served in the Naval Reserves from March 1986 to December 2009.  

The record reflects that an attempt was made in 2009 to verify all periods of service with the National Personnel Records Center (NPRC) and Personnel Information Exchange System (PIES).  As already noted, the Veteran's periods of service from 1986 through 1988 and in 1991 were verified.  However, as noted above, the Veteran's personnel records reflect additional periods of active duty throughout the Veteran's service in the Naval Reserves.  A request for records was also made to the Navy Operations Support Center in 2009, apparently without success.  

The claims file includes medical records, to include as supplied by the Navy, for the period from the mid-1980s through the late 2000s.  Essentially, these records show complaints of back pain with chiropractic treatment in or around 1992 with subsequently dated documents reflecting treatment for low back problems after that date but without diagnosis of a chronic back disorder until approximately 2007.  (It does not appear that there are treatment records from the Navy that are not of record.)  

As the Veteran's provided history and available service records indicate that he may have additional periods of active service, to include ACDUTRA, and INACDUTRA, and the dates and character of his service are highly relevant to his claim, all appropriate attempts should again be made to verify the complete dates and types of any additional active service, ACDUTRA, or INACDUTRA, from July 1986 through December 2006, before the Board renders a decision in this case.  

In further explanation, it is pointed out that the Veteran's claim for service connection for a low back disorder includes the question of whether he became disabled from a disease or injury of the lumbar spine incurred or aggravated in line of duty during a period of ACDUTRA.  In resolving this issue, he is not entitled to application of certain presumptions in the law - namely the presumptions of sound condition and of aggravation - which lessen the evidentiary burdens for veterans in establishing service connection for disabilities.  See Paulson, supra, (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).  However, he is still entitled to have the RO's assistance in verifying the dates of periods of ACDUTRA and INACDUTRA and in obtaining any medical records associated with his service in the Reserves.  In addition, he is still entitled to have the RO consider his claim for service connection both on a direct basis, i.e., as incurred in service, and based on aggravation if it is shown that a disease or injury pre-existed a period of service.  

In light of the above, another attempt to verify all dates of Naval Reserve service, to include dates and periods of ACDUTRA and INACDUTRA, should be made.  If the Veteran's additional service dates cannot be verified, then a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to verify the Veteran's additional periods of service for the years from 1986 through 2009 in accordance with the provisions in the VA 

Adjudication Procedure Manual, M21-1MR, part III, subpart ii, chapter 6, sections 2-3 and 5 (Jan. 7, 2007) ("VA Manual), to include, but not limited to, (1) submitting all appropriate requests to the NPRC through the PIES; and (2) contacting the appropriate National Guard or Reserve components under VA Manual, part III, subpart iii, chapter 2, section J.  

2.  If any records cannot be obtained after reasonable efforts have been made, the originating agency should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013).  

3.  Thereafter, readjudicate the Veteran's claim for service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

